Citation Nr: 0929806	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had recognized Guerrilla service from February 
1945 until October 1945 and service in the Regular Philippine 
Army from October 1945 until March 1946.  The appellant 
claims as his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Manila, Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In May 2006 the Board denied service connection for the 
cause of the Veteran's death.

2.  The evidence added to the record since May 2006, when 
viewed by itself or in context of the entire record, does not 
relate to any unestablished facts necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The May 2006 decision denying service connection for the 
cause of the Veteran's death is final.  New and material 
evidence has not been received to reopen the claim to 
establish service connection for the cause of the Veteran's 
death. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Such a letter was sent 
to the appellant in November 2007, thus meeting the 
requirements of notice as related to Kent.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant  in February and November 2007 that 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  
To that end, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records  and service 
personnel records have been obtained and associated with the 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
private treatment and examination.  Moreover, the appellant's 
statements in support of the claim are of record.  The Board 
has carefully considered such statements and concludes that 
no available outstanding evidence has been identified.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Legal and Factual Analysis

Where new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See, 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen 
a final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material. If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See, Smith v. West, 12 Vet. App. 
312, 314 (1999). If it is determined that new and material 
evidence has been submitted, the claim must be reopened. VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied. See, Elkins v. 
West, 12 Vet. App. 209 (1999), but see, 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim. Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the 
United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance. Id. at 284.

In this case, the RO considered and denied the appellant's 
claim of entitlement to service connection for the Veteran's 
cause of death in October 2004.  The appellant appealed that 
decision and the Board denied the claim in May 2006.  In 
February 2007 the appellant submitted a notice of appeal to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  However, as that appeal was received by the CAVC 
more than 120 days after the Board mailed its decision, the 
appellant's appeal was dismissed.  38 U.S.C.A. § 7266.  As 
such the May 2006 Board decision is final.

The pertinent evidence associated with the claims file at the 
time of the last final decision included the Veteran's 
service personnel records which showed, at an October 1945 
examination, that the Veteran's cardiovascular system, lungs, 
and nervous system were normal.  The record also contained 
the appellant's claim, and the certificate of the Veteran's 
death which described the cause of death, in March 1982, as a 
cardio-respiratory failure resulting from a cerebrovascular 
accident, probable hemorrhage.  The evidence further included 
September 1998 and May 2003 letters from Dr. F.R. stating 
that a September 1998 flood had destroyed the Veteran's 
private medical records.  An affidavit from Dr. F.A. 
indicated that the Veteran had been under treatment for 
asthma in 1973 and 1979.  Service treatment and personnel 
records associated with the file failed to indicated that the 
Veteran had been suffering from cardio-respiratory failure or 
a cerebrovascular accident in service or within one year of 
leaving service.  Finally the evidence included numerous 
statements from the appellant asserting a right to 
compensation. 

In essence the evidence established that the Veteran had 
served and die.  However, there was no competent evidence of 
the fatal disease process during service, within one year of 
separation or linking the fatal process to service.  The 
record did contain the appellant's claim and an assertion 
that there was a link to service.  The record also contained 
a December 2003 statement from Dr. N.A establishing that the 
Veteran had undergone treatment between 1964 and 1979 for 
gastric peptic ulcer, polyneuritis, hypochromic anemia, 
malnutrition, bronchial asthma, and hypertension.

Based on the lack of evidence of a cardio-respiratory failure 
or related disorder during service or within one year of 
separation, and the lack of any competent opinion connecting 
the Veteran's cause of death to active service, the Board 
denied the claim in May 2006.  That decision is final.

Evidence added to the record since that time includes 
correspondence from the appellant asserting a right to 
compensation, and two records of treatment of the Veteran in 
1964 and 1973.  The appellant has also submitted two letters 
from Dr. L.C. attesting to the poor health of the appellant.

Evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously before agency decisionmakers.  38 C.F.R. 
§ 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  
In this case, additional correspondence from the appellant 
merely restating her previously made assertions are not new.  
The record previously included the appellant's claim and 
similar assertions.  Her recent assertions are cumulative.  
Furthermore, documents from Dr. L.C. regarding the health of 
the appellant are not material to the issue on appeal.  
Treatment records from 1964 and 1973 are cumulative as the 
record had previously established that the Veteran had been 
treated in the 1960s and 1970s.  Evidence duplicating this 
information is confirmatory.  38 C.F.R. § 3.156(a) (2008).  
For these reasons, the Board finds that criteria for new and 
material evidence, as set forth under 38 C.F.R. § 3.156(a), 
have not been met with respect to this claim.

As no new and material evidence has been received since the 
last final denial in May 2006, the appellant's request to 
reopen her claim for service connection for the cause of the 
Veteran's death must be denied. The preponderance of the 
evidence being against the claim, the benefit of the doubt 
rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The application to reopen a claim for service connection for 
the cause of death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


